*595On Petition eoe Reheaeing.
[En Banc. October 9, 1913.]
Per Curiam.
— Counsel for respondents, in a petition for rehearing, call our attention to what are manifestly clerical errors in our statement of the amount of the warrant respondents are entitled to, and also the date as of which they are entitled to such warrant. In our opinion filed on August 7, 1913, we said:
“We conclude that the relators are entitled to a warrant upon the general fund of the city in the sum of $10,500.56 as of the date of the judgment rendered against the appellant, to wit, July 30, 1912, and that the judgment should be affirmed.”
A reference to the judgment of the learned trial court, which we have affirmed, will readily show that neither this statement of the amount or date is correct. The language above quoted from the opinion may therefore be considered as stricken therefrom, and in lieu thereof we will simply state that the judgment is affirmed. The judgment, upon its face, specifies the amount of the warrant respondents are entitled to, and also shows the date, when taken in connection with the record, as of which respondents are entitled to such warrant.
Respondents’ petition for rehearing does not need further notice, and in view of the fact that the questions we are now disposing of relate only to these clerical errors, we deem it unnecessary to grant a rehearing.